DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted the terms “first” and “second” in accordance with Paragraph 13 of Applicant’s disclosure as being used only to differentiate similarly named elements.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 5, 13, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “disable the wake up feature and place the biometric sensor in a low power state in response to an indication that the host is in one of tent mode, tablet mode, and book mode and the lid is closed” in Lines 4-6.  However, Claim 4, from which Claim 5 depends, recites the limitation “the controller is to enable the wake up feature in response to an indication that the host is in one of tent mode, tablet mode, book mode and clamshell mode”.  It is unclear as to how the wake up feature can be both enabled and disabled when the host is in the tent mode.  It is further unclear as to how the wake up feature can be both enabled and disabled when the host is in the tablet mode.  It is further unclear as to how the wake up feature can be both enabled and disabled when the host is in the book mode.

Claim 5 recites the limitation “disable the wake up feature and place the biometric sensor in a low power state in response to an indication that the host is in one of tent mode, tablet mode, and book mode and the lid is closed” in Lines 4-6.  It is unclear as to how the host can be in a tent or book mode while the lid is closed, as being in tent or book mode necessarily requires the lid to be open.  

Claim 13 recites the limitation “instructions to instructions that when executed…” in Line 2.  It is unclear as to what is meant by this limitation.

Claim 15 recites the limitation “the wake on fingerprint feature allows the biometric sensor to wake the host computing device from a standby mode responsive to identification of a fingerprint by the biometric sensor”.  The use of the term “allows” renders the intended metes and bounds of the claim unclear, as the claim covers anything an everything that does not prohibit the specified action from occurring.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 6-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2010/0180136 to Thompson et al (“Thompson”).

In reference to Claim 6, Thompson discloses a computing device (See Figure 3 Number 62a), comprising: circuitry to detect a position of a lid of the computing device (See Paragraphs 49 and 67); a first communication interface (See Figures 3 and 5 and Paragraphs 46 and 49 [interface to receive wake-up even signal]), and a second communication interface (See Figures 3 and 5 and Paragraph 57 [interface between Numbers 68 and 70]); and a controller communicatively coupled to the first communication interface and the second communication interface (See Figure 3 Number 68), wherein the controller is to: generate a message based on the detected position of the lid (See Paragraphs 46, 49, and 51); and transmit the message (See Paragraphs 46, 49, and 51) to a biometric sensor (See Figure 3 Number 70 and Paragraph 46) coupled to the computing device, to control a power state of the biometric sensor (See Paragraphs 46, 49, and 51), wherein the message is transmitted to the biometric sensor via the second communication interface (See Paragraphs 46, 49, 51, and 57).

In reference to Claim 7, Thompson discloses the limitations as applied to Claim 6 above.  Thompson further discloses that the controller is to place the biometric sensor in an active operating mode via the second communication interface, in response to a detected opening of the lid (See Paragraphs 46, 49, and 51).

In reference to Claim 8, Thompson discloses the limitations as applied to Claim 6 above.  Thompson further discloses circuitry to detect a mode of operation of the computing device, wherein the controller is to control the power state of the biometric sensor based on the mode of operation of the computing device, and the position of the lid of the computing device (See Figure 4 and Paragraphs 43-45 and 49).


In reference to Claim 9, Thompson discloses the limitations as applied to Claim 6 above.  Thompson further discloses that the controller is to send instructions to the biometric sensor, via the second communication interface, indicating whether a wake on fingerprint feature of the biometric sensor is to be enabled or disabled (See Paragraphs 44-46).

In reference to Claim 10, Thompson discloses the limitations as applied to Claim 6 above.  Thompson further discloses that the controller is to send instructions to the biometric sensor, via the second communication interface, to enable a fingerprint sensor of the biometric sensor as a wakeup device for the computing device, responsive to a detected opening of the lid (See Paragraph 49).

In reference to Claim 12, Thompson discloses a non-transitory computer-readable storage medium comprising instructions (See Paragraph 2) that when executed cause a host computing device (See Figure 2 Number 54) to: detect closure of a lid of the host computing device (See Paragraph 49); responsive to the detected lid closure, send a first command to a biometric sensor (See Figure 2 Numbers 56 and 200) via a second communication interface of the biometric sensor (See Figure 2 Number 48 and Paragraph 35) to disable a wake on fingerprint feature of the biometric sensor (See Paragraphs 46 and 49), wherein the biometric sensor is communicatively coupled to the host computing device (See Figure 2); send a second command to the biometric sensor via the second communication interface, to place the biometric sensor in a low power mode of operation (See Paragraphs 35, 43, and 49); and send a third command to the biometric sensor via the second communication interface to turn on the biometric sensor and return the biometric sensor to an active operating mode responsive to a detected opening of the lid (See Paragraphs 35, 48, and 49). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and US Patent Application Publication Number 2009/0315675 to Yakota (“Yakota”).

In reference to Claim 1, Thompson discloses a biometric sensor (See Figure 2 Numbers 56 and 200), comprising: a first communication interface (See Figure 2 Number 48) to receive information associated with an enumeration of the biometric sensor from a host (See Figure 2 Number 54 and Paragraph 34 [a USB interface necessarily requires a USB host to send enumeration information to a USB device attached thereto]); a second communication interface (See Figure 2 Number 50); input sensing circuitry to detect an input signal at the biometric sensor (See Figures 1 and 2 Number 16 and Paragraphs 30, 44, 46, 48, and 51); a controller (See Figure 3 Number 68) to: transmit a message to the host via the second communication interface (See Paragraphs 34-35); and in response to receiving an indication that a lid of the host has closed, control operation of the biometric sensor by placing the biometric sensor in a low power state (See Paragraph 49).  However, Thompson does not explicitly disclose the controller to, in response to detecting the input signal, transmit a message to wake up the host via the second communication interface.  Yakota discloses biometric sensor (See Figure 2 Numbers 23-26), comprising: a first communication interface (See Figure 2 interface between Numbers 25 and 119) to couple to a host (See Figure 2 Numbers 111-114A, 119-124, and 126-127); input sensing circuitry to detect an input signal at the biometric sensor (See Figure 2 Number 24 and Paragraph 30); a controller to: in response to detecting the input signal, transmit a message to wake up the host via a second communication interface (See Figure 7 Number S205 and Paragraphs 33 and 42); and in response to receiving an indication that a lid of the host has closed, control operation of the biometric sensor by placing the biometric sensor in a low power state (See Figure 4 Number S106, Figure 5, and Paragraphs 33 and 39).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Thompson using the host wakeup upon detecting input at a biometric sensor of Yakota, resulting in the invention of Claim 1, in order to yield the predictable result of authenticating that a user is authorized to wake, boot, and use the host computer (See Paragraphs 5, 20, and 33 of Yakota).

In reference to Claim 2, Thompson and Yakota disclose the limitations as applied to Claim 1 above.  Thompson further discloses that the controller is to enable or disable a wake up feature of the biometric sensor in response to receiving an indication of a lid position of the host (See Paragraph 49).  Yakota further discloses that the controller is to enable or disable a wake up feature of the biometric sensor in response to receiving an indication of a mode of operation of the host (See Figure 5 and Paragraphs 33 and 39 [host is in state S0, S3, S4, or S5]) and an indication of a lid position of the host (See Figure 5 and Paragraph 39), the wake up feature including the message to wake up the host (See Figure 7 Number S205 and Paragraphs 33 and 42).

In reference to Claim 3, Thompson and Yakota disclose the limitations as applied to Claim 2 above.  Yakota further discloses that the controller is to enable the wake up feature in response to receipt of information indicative of the mode of operation of the host received via the second communication interface (See Figure 5 and Paragraphs 33 and 39 [host is in state S0, S3, S4, or S5]).

In reference to Claim 4, Thompson and Yakota disclose the limitations as applied to Claim 2 above.  Yakota further discloses that the controller is to enable the wake up feature in response to an indication that the host is in one of tent mode, tablet mode, book mode (See Figures 1 and 5 and Paragraphs 33 and 38 [Figure 1 depicts a lid open book mode as defined in Paragraph 16 of Applicant’s disclosure]), and clamshell mode.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Yakota as applied to Claim 4 above and further in view of US Patent Application Publication Number 2015/0283790 to Douglas et al. (“Douglas”).


In reference to Claim 5, Thompson and Yakota disclose the limitations as applied to Claim 4 above.  Thompson further discloses that the controller is to: place the biometric sensor in a low power state when it cannot be used (See Paragraphs 46, 49, and 51).  Thompson and Yakota do not explicitly disclose that the controller is to: enable the wake up feature in response to an indication that the host is in clamshell mode and the lid is closed; and disable the wake up feature and place the biometric sensor in a low power state in response to an indication that the host is in one of tent mode, tablet mode, and book mode and the lid is closed.  Douglas discloses a controller to: enable a wake up feature in response to an indication that a host is in clamshell mode and a lid is closed (See Paragraph 56); and disable the wake up feature in response to an indication that the host is in one of tent mode, tablet mode, and book mode and the lid is closed (See Paragraph 56).
It would have been obvious to one of ordinary skill in the art to construct the device of Thompson and Yakota using the enablement and disablement of the biometric sensor based on the physical orientation of the host device of Douglas, resulting in the invention of Claim 5, in order to yield the predictable result of utilizing an authorization mode that is appropriate to the physical orientation of the host device (See Paragraph 56 of Douglas).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to Claim 6 above and further in view of knowledge commonly known in the art.

In reference to Claim 11, Thompson discloses the limitations as applied to Claim 6 above.  Thompson is not limited as to the particular protocols used for the first and second interfaces, but does not explicitly disclose the first communication interface is a universal serial bus (USB) circuit and the second communication interface is a general purpose input output circuit.  Official Notice is taken that the use of a USB communication interface is well known in the art.  Official Notice is further taken that the use of a GPIO communication interface is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Thompson using a well known USB interface as the first interface and a well known GPIO interface as the second interface, resulting in the invention of Claim 11, because Thompson is not limited as to the particular protocols used for the first and second interfaces, and the simple substitution of a USB interface as the first communication interface and a GPIO interface as the second communication interface would have yielded the predictable result of implementing the first and second communication interfaces using widely used, well-understood, and standardized interfaces.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to Claim 12 above and further in view of Yakota.

In reference to Claim 13, Thompson discloses the limitations as applied to Claim 12 above.  Thompson further discloses instructions that when executed cause the host computing device to: send a command to the biometric sensor via the second communication interface indicating that a wake on fingerprint feature of the biometric sensor is to be disabled based on the host computing device being in a tablet mode, a book mode, or a tent mode of operation.  Yakota discloses that the controller is to enable the wake up feature in response to an indication that the host is in one of tent mode, tablet mode, book mode (See Figures 1 and 5 and Paragraphs 33 and 38 [Figure 1 depicts a lid open book mode as defined in Paragraph 16 of Applicant’s disclosure]), and clamshell mode.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Thompson using the host wakeup upon detecting input at a biometric sensor and host mode controlled wake on fingerprint feature of Yakota, resulting in the invention of Claim 13, in order to yield the predictable result of authenticating that a user is authorized to wake, boot, and use the host computer (See Paragraphs 5, 20, and 33 of Yakota).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to Claim 12 above and further in view of Douglas.


In reference to Claim 14, Thompson discloses the limitations as applied to Claim 12 above.  Thompson further discloses that the controller is to: place the biometric sensor in a low power state when it cannot be used (See Paragraphs 46, 49, and 51).  Thompson does not explicitly disclose instructions that when executed cause the host computing device to: send a command to the biometric sensor via the second communication interface indicating that a wake on fingerprint feature of the biometric sensor is to be enabled based on the host computing device being in a clamshell mode of operation.  Douglas discloses instructions that when executed cause a host computing device to: send a command to a biometric sensor via a communication interface indicating that a wake on fingerprint feature of the biometric sensor is to be enabled based on the host computing device being in a clamshell mode of operation (See Paragraph 56).
It would have been obvious to one of ordinary skill in the art to construct the device of Thompson using the enablement and disablement of the biometric sensor based on the physical orientation of the host device of Douglas, resulting in the invention of Claim 14, in order to yield the predictable result of utilizing an authorization mode that is appropriate to the physical orientation of the host device (See Paragraph 56 of Douglas).

In reference to Claim 15, Thompson and Douglas disclose the limitations as applied to Claim 14 above.  Thompson further discloses that the wake on fingerprint feature allows the biometric sensor to wake the host computing device from a standby mode responsive to identification of a fingerprint by the biometric sensor (See Paragraphs 46-49 [Thompson does not preclude such an action from occurring, and thus necessarily allows it]).

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186